C. D. Humaeao. Cobro de hipoteca.
(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
POR cuanto, oídas las partes por sus abogados el día 15 de marzo le 1943 sobre la moción de la apelada solicitando la desestimación leí recurso por los motivos de 1, abandono y 2, frivolidad;
POR CUANTO, el primer motivo carece de méritos pues tanto el egajo de sentencia como la transcripción de la evidencia fueron ra-licadps por los apelantes antes de la vista de la moción, y
Por cuanto, no habiendo quedado convencida la Corte de que el •ecurso sea claramente frívolo,
PoR tanto, se declara sin lugar la moción de desestimación, pero mtendiendo la Corte que no debe dilatarse la vista del recurso en u fondo lo señala para el día 2 de junio de 1943, a las 2 p. m.